Exhibit 10.28

Prepared by and upon recording return to:

Timothy N. Brown, Esq.
Reed Smith LLP
Two Embarcadero Center, Suite 2000
San Francisco, California 94111

 

THIRD AMENDMENT TO MASTER LEASE, DEED OF TRUST WITH ABSOLUTE ASSIGNMENT OF
LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING

       THIS THIRD AMENDMENT TO MASTER LEASE, DEED OF TRUST WITH ABSOLUTE
ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING (this
"Amendment") dated as of March 30, 2004, is entered into by and between SELCO
SERVICE CORPORATION, an Ohio Corporation (the "Lessor") and QUANTUM CORPORATION,
a Delaware corporation (the "Lessee").

RECITALS

       A.     The Lessor, Lessee, Keybank National Association, as Agent (in
such capacity, the "Agent"), and the financial institutions from time to time
parties thereto (the "Participants") are parties to the Participation Agreement,
dated as of December 17, 2002 (as amended, supplemented or otherwise modified
from time to time, the "Participation Agreement").

       B.     Pursuant to the Participation Agreement, the Lessor and the Lessee
executed a Master Lease, Deed of Trust with Absolute Assignment of Leases and
Rents, Security Agreement and Fixture Filing ("Lease"), dated December 17, 2002,
affecting certain real property located in El Paso County, Colorado, described
in Schedule 1 to the Lease.  The Lease was recorded on December 23, 2002, in the
Official Records of El Paso County, Colorado, as Document Number 202228819.

       C.     The Lessee now has requested the Lessor, the Participants and the
Agent to amend the Participation Agreement in certain respects.

       D.     Pursuant to the Third Amendment to Participation Agreement dated
as of the date hereof ("Third Amendment to Participation Agreement") among the
Lessor, Lessee, the Required Participants and Agent, the parties thereto have
agreed to amend the Participation Agreement upon the terms and subject to the
conditions set forth therein, including without limitation, the execution,
delivery and recordation of this Amendment.

--------------------------------------------------------------------------------

AGREEMENT

       1.   Definitions.  All capitalized terms not otherwise defined in this
Amendment shall have the respective meanings given to those terms in Appendix 1
to the Lease, as amended by this Amendment.

       2.   Amendments to the Lease.

              2.1   EBITDA Requirement.  The definition of “Consolidated EBITDA”
contained in Appendix 1 to the Lease is amended and restated in its entirety as
follows:

      

“Consolidated EBITDA” means the sum of the following, provided that the items
contained in (b) through (h) below shall be added to (a) only to the extent they
have been deducted in calculating, and therefore form no portion of,
Consolidated Net Income:

 

 

(a)

     

Consolidated Net Income, provided that there shall be excluded from such
Consolidated Net Income the following:  (i) all gains and all losses realized by
Lessee and its Subsidiaries upon the sale or other disposition (including,
without limitation, pursuant to sale and leaseback transactions) of property or
assets that are not sold or otherwise disposed of in the ordinary course of
business, or pursuant to the sale of any capital stock held by Lessee or any
Subsidiary, and  (ii) all items of gain or income that are properly classified
as extraordinary in accordance with GAAP or are unusual or non-recurring; and

 

 

(b)

Consolidated Interest Charges; and

 

 

(c)

The amount of taxes used or included in the determination of such Consolidated
Net Income; and

 

 

(d)

The amount of depreciation and intangible/goodwill amortization expense deducted
in determining such Consolidated Net Income, including any impairment of
intangible/goodwill as defined under FAS 142 and FAS 144; and

 

 

(e)

Any non-cash stock or restricted stock based compensation charges per GAAP; and

 

 

(f)

Cash or non-cash charges related to restructuring, discontinued operations, and
extraordinary items, including, but not limited to, facilities and personnel
reductions or exit of a business or products in an amount not to exceed
$10,000,000 in the aggregate for any fiscal year; and

 

 

(g)

Non-cash impairment charges on Lessee-owned buildings or buildings subject to
synthetic leases; and

 

 

(h)

Non-cash charges related to in-process research and development.”

              2.2   Loan Documents.  The definition of “Loan Documents”
contained in Appendix 1 to the Lease is amended and restated in its entirety as
follows:

      

"Loan Documents" means the Credit Agreement, entered into as of December 17,
2002, among the Lessee as Borrower, KeyBank National Association as
Administrative Agent, and KeyBank National Association as letter of credit
issuing lender, General Electric Capital Corporation as Syndication Agent,
Silicon Valley Bank as Documentation Agent and the other financial institutions
party thereto, and each note, letter of credit application, request for,
extension of credit, certificate, fee letter and other instrument or agreement
from time to time executed by the Lessee or any of its Subsidiaries and
delivered in connection with such agreement, and all amendments, modifications
and extensions thereof.”

              2.3   The following definitions of “Deposit Account Control
Agreements” and "Securities Account Control Agreements" and “Lender Controlled
Accounts”  are hereby added to Appendix 1 to the Lease:

      

“"Deposit Account Control Agreements" means the respective Deposit Account
Control Agreements to be entered into, in accordance with the terms of the Loan
Documents, among Lessee, as customer, Agent, as secured Party, and the
following, as Depository Banks: Silicon Valley Bank, Union Bank of California,
N.A., and any other depository institutions at which Lessee maintains deposit
accounts from time to time.”

 

 

 

““Lender Controlled Accounts” is defined in Section 10.2(k)(vii) of the
Participation Agreement.”

 

 

 

“"Securities Account Control Agreements" means the respective Securities Account
Control Agreements in commercially reasonable form to be entered into, in
accordance with the terms of the Loan Documents, after the Closing Date among
Lessee, as customer, Agent, as secured party, and the following, as account
holders: Lehman Brothers, Money Market One, Merrill Lynch, Salomon Smith Barney,
Blackrock Provident, Nations Trust Bank, Scudder, AMR Investments and any other
account holders with whom Lessee maintains securities accounts from time to
time.”

       3.   Effective Date.  This Amendment shall become effective on the date
of satisfaction of the conditions set forth in Section 2.1 of the Third
Amendment to Participation Agreement (the "Effective Date").

       4.   Effect of this Amendment.  On and after the Effective Date, each
reference in the Lease and the other Operative Documents to the Lease shall mean
the Lease as amended hereby.  Except as specifically amended above, (a) the
Lease shall remain in full force and effect, and (ii) the execution, delivery
and effectiveness of this Amendment shall not, except as expressly provided
herein, alter or affect any provision, condition, or covenant contained in the
Lease or the other Operative Documents or affect or impair any rights, powers,
or remedies of the Lessor, Agent or the Participants.

       5.   Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same instrument.

--------------------------------------------------------------------------------

       IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment
to be duly executed by an officer thereunto duly authorized as of the date and
year first above written.

                                                                                                                                                   

 

 

LESSOR:

SELCO SERVICE CORPORATION, as Lessor

By:  /s/ Donald C. Davis          
Name:  Donald C. Davis          
Title:  Vice President              

                                                               

 

LESSEE:

QUANTUM CORPORATION, as Lessee

By:  /s/ Michael Lambert          
Name:  Michael Lambert           
Title:  Chief Financial Officer      